      Case: 1:19-cv-06415 Document #: 37 Filed: 03/06/20 Page 1 of 3 PageID #:589




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 AARON MCCLENON, et al.,                              Case No. 1:19-cv-06415

                Petitioners,                          Honorable Mary M. Rowland

 v.                                                   Motion Date: March 12, 2020
                                                      Motion Time: 9:45 a.m.
 POSTMATES INC.,

                Respondent.


  PETITIONERS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY
        IN SUPPORT OF THEIR MOTION TO COMPEL ARBITRATION

        Petitioners, by and through their undersigned counsel, respectfully move this Court for an

order granting them leave to file supplemental authority related to their Motion to Compel

Arbitration (Dkt. 4) and Postmates’s “Cross-Motion” to Compel Arbitration (Dkt. 18). In support

of this motion, Petitioners respectfully state as follows:

        On March 5, 2020, the U.S. District Court for the Northern District of California denied

Postmates’s motion to stay an order compelling arbitration pending Postmates’s appeal of the

order. See Adams v. Postmates, Inc., No. 4:19-cv-03042-SBA, Order Denying Postmates’ Motion

to Stay Pending Appeal, Dkt. 270 (N.D. Cal. Mar. 5, 2020).

        Petitioners respectfully submit that decision, a copy of which is attached as Exhibit A.

Dated: March 6, 2020                                   Respectfully submitted,

                                                       /s/ Ashley Keller
                                                       Ashley Keller (#6300171)
                                                         ack@kellerlenkner.com
                                                       Travis Lenkner (#6311545)
                                                         tdl@kellerlenkner.com
                                                       KELLER LENKNER LLC
                                                       150 N. Riverside Plaza, Suite 4270
                                                       Chicago, Illinois 60606
Case: 1:19-cv-06415 Document #: 37 Filed: 03/06/20 Page 2 of 3 PageID #:590




                                        (312) 741-5220

                                        Attorneys for Petitioners




                                    2
    Case: 1:19-cv-06415 Document #: 37 Filed: 03/06/20 Page 3 of 3 PageID #:591




                               CERTIFICATE OF SERVICE

      I certify that I caused the foregoing document to be served on all ECF-registered counsel

via the Court’s CM/ECF system on March 6, 2020.



 Dated: March 6, 2020                       /s/ Ashley Keller




                                               3
